
	
		II
		112th CONGRESS
		2d Session
		S. 2123
		IN THE SENATE OF THE UNITED STATES
		
			February 17, 2012
			Mr. Menendez (for
			 himself, Mr. Bingaman,
			 Mr. Conrad, Ms.
			 Snowe, Mr. Whitehouse, and
			 Mr. Lautenberg) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title V of the Social Security Act to extend
		  funding for family-to-family health information centers to help families of
		  children with disabilities or special health care needs make informed choices
		  about health care for their children.
	
	
		1.Extension of funding for
			 family-to-family health information centersSection 501(c)(1)(A)(iii) of the Social
			 Security Act (42 U.S.C. 701(c)(1)(A)(iii)) is amended by striking
			 2012 and inserting 2015.
		
